450 N.W.2d 571 (1990)
In re Petition for DISCIPLINARY ACTION AGAINST James H. O'HAGAN, an Attorney at Law of the State of Minnesota.
No. C4-89-2152.
Supreme Court of Minnesota.
January 9, 1990.

ORDER
The Director of Lawyers Professional Responsibility on December 5, 1989, filed a petition with this court in which the Director alleged that the respondent had misappropriated approximately $3,000,000 from his law firm's trust fund accounts and had committed frauds against a client by requesting funds in a certain amount while actually settling for much lower amounts, retaining the difference for his personal use. By court order dated December 5, 1989, this court temporarily suspended the respondent from the practice of law pending final determination of the disciplinary proceedings.
More than 20 days have elapsed since service of the Director's petition upon the respondent. The respondent has failed to serve or file his answer to the petition as required by Minnesota Rules of Lawyers Professional Responsibility 13(a). Accordingly, the allegations contained in the Director's petition are deemed admitted. Minn.R.Law.Prof.Resp. 13(b). Additionally, respondent, by letter to the Office of Lawyers Professional Responsibility dated December 21, 1989, and received by that office on December 26, stated he did not intend to file an Answer to the Petition and he agreed to disbarment.
NOW, THEREFORE, pursuant to Rule 15, Minn.R.Law.Prof.Resp., IT IS ORDERED that respondent James H. O'Hagan is hereby disbarred from the practice of law effective immediately.